DOWDELL, J.
Since the taking of the appeal in this case a proper appeal bond has been executed. This answers the motion made to dismiss the appeal for want *195of sufficient bond. Tlie appeal is properly prosecuted by and in the name of the court of county commissioners. —Commissioners’ Court of Talladega v. Thompson, 15 Ala. 137; Commissioners’ Court of Lowndes County v. Bowie, 34 Ala. 463; Stanfill v. Court of County Revenue of Dallas Co., 80 Ala. 287; Commissioners’ Court of Blount County v. Johnson, 145 Ala. 554, 39 South. 910; Caudle v. Commissioners’ Court of Talladega, 144 Ala. 502, 39 South. 307.
The purpose of the certiorari is to review the proceedings had in the commissioners’ court as they appear of record in that court, and to that end the writ of certio-rari directs that the proceedings had in that court be certified to the circuit court, to which latter court the writ is made returnable. It is on the face of the return so certified to the circuit court in response to the writ that the cause is heard and determined. On the face of the proceedings had in the commissioners’ court as shown by the return, under the authority of Brazeel v. Commissioners’ Court of Blount Co., post 196, 46 South. 584, the petition for the holding of a stock law election in the case before us contained the essential jurisdictional averments under the statute.
The petition was for the holding of an election in precinct NO'. 9 of DeKalb county, and whether Ft. Payne, an incorporated town, is situated in said precinct can be of no consequence, since the act in question provides that the act shall not apply to incorporated towns and cities, and, of consequence, the holding of such election and its results cannot affect the incorporated town or city, and only affects that part of the territory of the precinct without such town or city.
It appearing on the face of the return to the writ that the court of county commissioners possessed jurisdiction, and its orders subsequent to> jurisdiction acquired *196being in all respects regular, tbe writ of certiorari should have been quashed. It follows that the judgment of the circuit court, sustaining the writ and quashing the proceedings of the commissioners’ court, must be reversed and one will be here rendered quashing the writ.
Reversed and rendered.
Tyson, C. J., and Anderson and McClellan, JJ., concur.